               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

Elizabeth A. Fairchild,

                 Plaintiff,            Case Number 5:19-Cv-11849
V.
                                       Hon. Judith E. Levy
Larry Dean Fairchild,                  United States District Judge

                 Defendant.            Mag. J. Stephanie Dawkins Davis

_________________________________/

       OPINION AND ORDER OF SUMMARY DISMISSAL

     Plaintiff Elizabeth Fairchild’s civil rights complaint under 42

U.S.C. § 1983 is before the Court for initial screening. Under 28 U.S.C.

§§ 1915A and 1915(e) and 42 U.S.C. § 1997e(c)(1), the Court is required

to dismiss the case before service on defendants if it determines that the

action is frivolous or malicious, fails to state a claim upon which relief

can be granted, or seeks monetary relief against a defendant who is

immune from such relief.

     Having made such a finding, the Court will dismiss the complaint.

I.   Plaintiff’s Pleadings

     On June 12, 2019, plaintiff simultaneously filed a Complaint (ECF

No. 1) and an Addendum (ECF No. 2). Approximately a month later,
plaintiff supplemented her pleadings with Documents (ECF No. 8) and

Exhibits (ECF No. 10). Fairchild’s caption includes only Larry D.

Fairchild as a named defendant. Her pleadings, sometimes difficult to

read and understand, name several other individuals and entities and

numerous potential claims. The Court will attempt to summarize those

persons and claims.

     Persons against whom specific claims are alleged:

      Calhoun County Judge Tina Yost Johnson “has violated the

        United States Takings Clause” (ECF No. 1, PageID.3.);

      The State Bar of Michigan took actions “in reference to Canada

        Territories in violation of the International Treaty Geneva

        Convention” (id. at PageID.4.) and with “the tribunal” may have

        taken actions “related to homosexuality [and] police abuse (ECF

        No. 2, PageID.10.);

      The Calhoun County Clerk “refus[ed] to file” (an unnamed

        document or pleading), as directed by the Chief Judge of the

        county (ECF No. 8, PageID.28.);

      Sheriff’s Deputy Everett committed a civil rights violation,

        “‘chain injury’ transport negligence” (ECF No. 10, PageID.68.);


                                   2
     Persons named but against whom no allegations are made:

      Calhoun County Judge Jaconette (ECF No. 1, PageID.2.);

      Joan Yukins of the Michigan Department of Corrections (Id. at

        PageID.3.);

      Larry D. Fairchild (Caption.);

     Similarly, plaintiff states that she has “served” the following

entities or individuals, although she cites no claims against them: the

Sheriff, the Administration of the Courthouse, President Donald Trump,

United States Supreme Court Justice Anthony Kennedy, General John

Kelly, Governor Rick Snyder, and Gretchen Whitmer. (ECF No. 8,

PageID 27–28.)

     Plaintiff also raises the following claims without naming an

individual responsible for the alleged constitutional violation:

      Forced false imprisonment (ECF No. 1, PageID.1; ECF No. 10,

        PageID.100.);

      No vending card or money for stamps to which she is entitled

        (ECF No. 2, PageID.12.);

      “False reports” in her record (ECF No. 8, PageID.27.);




                                     3
       Health concerns regarding an overflowing toilet and weight loss

        due to bugs in her food and other dietary problems (Id. at

        PageID.38–40.);

       Life-threatening health conditions not being treated (Id. at

        PageID.43.);

       Assault by “persons” and by nine police officers. (ECF No. 10,

        PageID.68, PageID.76.)

II.   In forma pauperis status

      Fairchild is currently confined at the Michigan Center for Forensic

Psychiatry, as the Calhoun County District Court found her incompetent

to stand trial. (ECF No. 10, PageID.83.) She did not prepay the filing fee

for this action nor did she seek approval to file in forma pauperis. On July

9, 2019, the Court issued an order of deficiency. (ECF No. 7.) On July 11,

2019, Fairchild applied for in forma pauperis status, using the District

Court’s standard form. (ECF No. 9.) On September 4, 2019, Fairchild

supplemented her application with statements of her Michigan Center

for Forensic Psychiatry accounts from May 2019 to August 2019. (ECF

No. 12.) The Court grants Fairchild’s application to proceed in forma

pauperis.


                                     4
     However, because Fairchild’s complaint and related pleadings fail

to state a claim upon which relief may be granted, the Court will dismiss

the lawsuit.

III. Screening and Pleading Standards

     Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court

is required to dismiss sua sponte any prisoner action brought under

federal law if the complaint is frivolous, malicious, fails to state a claim

upon which relief can be granted, or seeks monetary relief from a

defendant immune from such relief. 42 U.S.C. § 1997e(c); 28 U.S.C. §§

1915(e)(2)(B), 1915A(b). The dismissal standard under the PLRA is

equivalent to that of Federal Rule of Civil Procedure 12(b)(6). Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (citing Ashcroft v. Iqbal,

556 U.S. 662 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)).

When evaluating a complaint under that standard, courts “construe the

complaint in the light most favorable to the plaintiff, accept all well-

pleaded factual allegations as true, and examine whether the complaint

contains ‘sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Hill v. Snyder, 878 F.3d 193, 203 (6th

Cir. 2017) (quoting Iqbal, 556 U.S. at 678).


                                      5
      To state a claim upon which relief may be granted, a complaint

must allege enough facts that, when assumed true, “raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555. The Federal

Rules of Civil Procedure require that a complaint set forth “a short and

plain statement of the claim showing that the pleader is entitled to

relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2),

(3). “[D]etailed factual allegations” are not necessary, but under Rule 8(a)

the pleading must ‘give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.’” Twombly, 550 U.S. at 555 (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)).

      The Court must accept a plaintiff’s allegations as true unless they

“rise to the level of irrational or the wholly incredible.” Patterson v.

Goodward, 370 F. App’x 608, 609 (6th Cir. 2010) (citing Denton v.

Hernandez, 504 U.S. 25, 33 (1992)). A pro se civil rights complaint is to

be construed liberally. Hix v. Tenn. Dep’t of Corrs., 196 F. App’x 350, 353

(6th Cir. 2006). However, this does not relieve a pro se plaintiff of the

duty to satisfy basic pleading essentials. Porter v. Genovese, 676 F. App’x

428, 440 (6th Cir. 2017) (citing Wells v. Brown, 891 F.2d 591, 594 (6th

Cir. 1989)). If a complaint proffers nothing more than “conclusory,


                                      6
unsupported allegations” of wrongdoing by defendants, then dismissal is

appropriate. Pack v. Martin, 174 F. App’x 256, 258 (6th Cir. 2006). The

complaint “‘must contain either direct or inferential allegations

respecting all the material elements’ to recover under some viable legal

theory.” Barhite v. Caruso, 377 F. App’x 508, 510 (6th Cir. 2010) (quoting

Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005)).

      To state a civil rights claim under 42 U.S.C. § 1983, “a plaintiff must

set forth facts that, when construed favorably, establish (1) the

deprivation of a right secured by the Constitution or laws of the United

States (2) caused by a person acting under the color of state law.”

Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009)

(internal citation omitted). A private person may act under color of state

law “if they willfully participate in joint activity with state agents.”

Cramer v. Detroit, 267 F. App’x 425, 427 (6th Cir. 2008).

IV.   Analysis

      Plaintiff’s pleadings mention numerous persons and several

possible deprivations of constitutional rights. However, despite a liberal

reading of plaintiff’s allegations, the pleadings do not state a plausible

claim to relief.


                                     7
     A. Larry Fairchild

     Larry D. Fairchild is the only defendant named in the caption. Not

only does plaintiff fail to allege that Larry Fairchild caused any

constitutional injury, nothing in her complaint suggests he may be

considered a “state actor.” Plaintiff does not allege that Larry Fairchild

is a government official, acted under the authority of the state, or

conspired with the state. See Cramer, 267 F. App’x at 427. Any claims

against Larry Fairchild are dismissed.

     B. Persons named against whom no allegations are made

     In her complaint and related filings, plaintiff names but makes no

allegations against several individuals many of whom she asserts she has

served. “Although pro se pleadings are to be liberally construed, courts

are not required to conjure up unplead allegations or guess at the nature

of an argument.” Durrstein v. Arthur, 28 F. App’x 466, 467 (6th Cir. 2002).

The following individuals must be dismissed from the action because

plaintiff has provided no factual allegations against them: Calhoun

County Judge Jaconette, Joan Yukins, Calhoun County Sheriff, the

Administration of the Courthouse, President Donald Trump, Supreme




                                    8
Court Justice Anthony Kennedy, General John Kelly, Governor Rick

Snyder, and Gretchen Whitmer.

     C. Persons named who are immune from suit

     Next, plaintiff fails to state a claim upon which relief may be

granted for those persons who are immune from suit. “Judicial immunity

is an immunity from suit, not just from ultimate assessment of damages.”

Mireles v. Waco, 502 U.S. 9, 11 (1991). Similarly, “[a] court clerk who

refuses to file a document with the court . . . is entitled to immunity,

provided the acts complained of are within the clerk’s jurisdiction.”

Harris v. Suter, 3 F. App’x 365, 366 (6th Cir. 2001) (internal citation

omitted). Thus, any claims against Judge Tina Yost Johnson or the

Calhoun County Clerk must be dismissed.

     D. The State Bar of Michigan

     Plaintiff’s claims against the State Bar of Michigan are

unsupported by any factual allegations. Plaintiff alleges the State Bar of

Michigan took actions in violation of the “International Treaty Geneva

Convention” (ECF No. 1, PageID.4.) and, with “the tribunal” (not

otherwise described), may have taken actions “related to homosexuality

[and] police abuse.” (ECF No. 2, PageID.10.) A court is not obligated to


                                    9
accept as true allegations that clearly irrational or wholly incredible.

Denton, 504 U.S. 25, 33 (1992). And to demonstrate entitlement to relief,

the complaint must contain allegations of all elements supporting

“recover[y] under some viable legal theory.” Barhite, 377 F. App’x at 510.

Plaintiff’s allegations do not meet the latter minimum standard and are

irrational. Any claims against the State Bar of Michigan will be

dismissed.

     E. Sheriff’s Deputy Everett

     Plaintiff states that Sheriff’s Deputy Everett committed a civil

rights violation she describes as “‘chain injury’ transport negligence.”

(ECF No. 10, PageID.68.) This claim fails to meet Twombly minimum

pleading standards. That is, a claimant’s factual allegations “must

provide not only ‘fair notice’ of the nature of the claim, but also ‘grounds’

on which the claim rests.” Twombly, 550 U.S. at 556 n. 3. (citing 5 Wright

& Miller § 1202, at 94, 95). Plaintiff fails to explain the circumstances or

details of the alleged “chain injury” sufficient to provide fair notice to

Sheriff’s Deputy Everett. This claim will be dismissed without prejudice.

Plaintiff may refile her complaint naming Sheriff Deputy Everett as the




                                     10
defendant if she can explain what “‘chain injury’ transport negligence” is

and how she was harmed by it.

     F. Plaintiff’s constitutional           claims     without      named
        defendants

     Plaintiff’s constitutional claims without named defendants for the

most part fail. To establish entitlement to relief under 42 U.S.C. § 1983,

a plaintiff must not only allege a constitutional violation but must

establish that it was “caused by a person acting under the color of state

law.” Dominguez, 555 F.3d at 549. Plaintiff’s claims regarding forced

false imprisonment, lack of a vending card or money for stamps, false

reports in her record, health concerns regarding an overflowing toilet,

weight loss due to bugs in her food and other dietary problems, and life-

threatening health conditions do not allege a causal connection to any

state actor. Where no defendant is named or even suggested, a plaintiff

cannot establish her entitlement to relief. See Fed. R. Civ. P. 8(a)(2).

     However, plaintiff alleges that she was assaulted by nine police

officers. (ECF No. 10, PageID.68, PageID.76). While this allegation alone

is insufficient to state a claim in this action, as plaintiff only names Larry

Fairchild as a defendant, it does sufficiently identify a state actor—

namely, nine unknown police officers. Plaintiff’s claim of assault will be

                                     11
dismissed without prejudice, and plaintiff may refile her claim against

the nine unknown police officers as defendants, if she has additional

factual allegations relating to the alleged assault.

V.   Conclusion and Order

     Accordingly, for the reasons stated above, the Court GRANTS

plaintiff’s application to proceed in forma pauperis.

     Plaintiff’s complaint is DISMISSED WITH PREJUDICE with

respect to Larry Fairchild, Calhoun County Judge Jaconette, Joan

Yukins, Calhoun County Sheriff, the administration of the Courthouse,

Donald Trump, Supreme Court Justice Kennedy, Gen. John Kelly, Rick

Snyder, Gretchen Whitmer, Judge Tina Yost Johnson, the Calhoun

County Clerk, and the State Bar of Michigan. Plaintiff’s complaint is

DISMISSED WITH PREJUDICE with respect to claims regarding

forced false imprisonment, lack of vending card or money for stamps,

false reports in her record, health concerns regarding an overflowing

toilet, weight loss due to bugs in her food and other dietary problems, and

life-threatening health conditions.




                                      12
     Additionally, for the reasons stated above, plaintiff’s complaint is

DISMISSED WITHOUT PREJUDICE with respect to Sheriff’s Deputy

Everett and plaintiff’s claim of assault by nine police officers.

     To the extent that plaintiff’s “Request for Hearing, Injunction”

(ECF No. 3) is intended to be received as a motion, this motion is

DENIED AS MOOT.

     It is further ORDERED that an appeal from this decision would be

frivolous and could not be taken in good faith. 28 U.S.C. § 1915(a)(3);

Coppedge v. United States, 369 U.S. 438, 445 (1962). For the same reason,

leave to appeal in forma pauperis is DENIED.

     IT IS SO ORDERED.

Dated: September 10, 2019                 s/Judith E. Levy
     Ann Arbor, Michigan                  JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 10, 2019.

                                          s/Shawna Burns
                                          SHAWNA BURNS
                                          Case Manager

                                     13
